FILED
                              NOT FOR PUBLICATION                           FEB 22 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 WIBOWO MULIAWAN KARFENDI;                         No. 06-71549
 JUNIAR TUTI SIMBOLON,
                                                   Agency Nos. A075-639-957
               Petitioners,                                    A075-639-958

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Wibowo Muliawan Karfendi and Juniar Tuti Simbolon, natives and citizens

of Indonesia, petition for review of the Board of Immigration Appeals’ (“BIA”)

order denying their motion to reopen removal proceedings. We have jurisdiction

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

LA/Research
under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

reopen, Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir. 2004). We deny the petition

for review.

       The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely where petitioners filed the motion more than three years after

the BIA’s final order of removal, see 8 C.F.R. § 1003.2(c)(2) (motion to reopen

must be filed within ninety days of final order of removal), and failed to submit

new and material evidence of changed country conditions in Indonesia that would

excuse the late filing, see 8 C.F.R. § 1003.2(c)(3)(ii); see also Malty, 381 F.3d at

945 (requiring circumstances to have changed sufficiently that a petitioner who

previously did not have a legitimate claim for asylum now has a well-founded fear

of future persecution).

       To the extent petitioners contend that the BIA failed to consider some or all

of the evidence they submitted, they have not overcome the presumption that the

BIA did review the record. See Larita-Martinez v. INS, 220 F.3d 1092, 1095 (9th

Cir. 2000).

       PETITION FOR REVIEW DENIED.




LA/Research                                2                                    06-71549